DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 was filed with an error on line 6 of page 7.  Accordingly, the information disclosure statement is being reconsidered by the examiner.  The reference US 20158035477 is believed to have been intended to be GOLDFARB; Michael et al. US 20150354720 A1.  The IDS has been amended to correct this error.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
	/F Daniel Lopez/           Primary Examiner, Art Unit 3745